Citation Nr: 0802929	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  95-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen a claim of service connection for low 
back disability.  The veteran appealed, but in December 1997, 
the Board likewise denied his application to reopen his low 
back disability claim.  

In a December 2004 decision, however, the Board found that 
the December 1997 Board decision contained clear and 
unmistakable error and reversed that determination and 
remanded this matter in January 2005.  


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran's low back disability is not related to service or to 
an incident of service origin.


CONCLUSION OF LAW

Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b).

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for a low back disorder. Id.  Specifically, service medical 
records do not reveal a chronic low back disorder.  The 
record does show that the veteran was treated for pain and 
spasms in the lumbar muscles in February 1967.  He was 
diagnosed with lumbosacral strain and treated with pain 
medication and a heating pad.  In October 1967, he again 
complained of pain in the left side of his back lateral to 
L5, which he claimed occurred while running to catch a bus.  
The diagnosis was acute back strain, ruling out a herniated 
disc at L5-7.  X-rays were normal.  He was again treated with 
pain medication and advised to apply a heating pad.  There is 
no subsequent complaint of or treatment for back pain in 
service.  Although the veteran's June 1968 separation 
examination report indicated that he suffered from recurrent 
periodic back pain which was last treated in October 1967, 
his spine and musculoskeletal system were found to be within 
normal limits.  

Because low back pain was seen in service, the Board must 
consider whether service connection may be establish based on 
continuity of symptomatology after service. Id.  The first 
post-service mention of back pain is in an October 1993 VA 
treatment record, many years after service.  In a November 
1993 VA treatment record, the veteran attributed the pain to 
an injury sustained in the military.  However, in a March 
1995 orthopedic examination for the Florida Office of 
Disability Determinations, the veteran related that did not 
develop back pain until 1990, which became more severe in 
1991.  

Finally, the Board finds that the competent, probative 
evidence of record does not establish a nexus between the 
veteran's current low back disorder and his period of active 
service.  The veteran underwent his most recent VA spine 
examination in March 2005, in which the examiner diagnosed 
him with moderate spondylosis with facet degenerative joint 
disease at L4-5 and L5-S1.  After reviewing the veteran's 
claims file, the examiner opined that it is less than likely 
that the veteran's current lumbar spine condition is due to 
or related to his complaint of back pain during military 
service.  The examiner based her conclusion on several 
factors: (1) there was no evidence of complaints of post-
service chronic back pain until 1993; (2) there was no X-ray 
evidence of degenerative changes during service; and (3) 
there were only two isolated incidents of complaints of back 
pain in service.  She concluded that the veteran's current 
lumbar condition could have occurred as a result of numerous 
factors in the 25 years since military service and could 
simply be a result of the aging process.  

The Board also obtained a VHA opinion in which the medical 
expert agreed with the opinion of the March 2005 VA examiner.  
He did not believe that the current back disorder could be 
causally linked to the in-service back strains because there 
is no scientific data that links back strain history to 
spondylosis many years later and because the largest 
contributor to spinal degeneration is genetics rather than 
environmental factors.  The expert concluded that there was 
less than a 50 percent probability that the veteran's in-
service complaints and symptoms were early manifestations of 
his current spondylosis and degenerative joint disease.

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he incurred a 
low back disability during service.  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (2007) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Since he is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and because the only competent medical evidence is 
against the claim, the Board finds that the preponderance of 
the evidence is against the claim and thus service connection 
must be denied.

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by an April 2001 
letter to the appellant that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, in a January 2007 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran submitted 
additional medical records, medical literature, a report from 
the Florida Office of Disability Determinations, and several 
personal statements. 

In addition, the appellant was afforded a VA medical 
examination in March 2005 and a VHA opinion was obtained in 
September 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


